Dear Ms. Wooten:
We are in receipt of your request for an Attorney General's opinion regarding the reclassification of the Town of Winnsboro. In Opinion no. 98-417, we advised you that the documents submitted on behalf of the Town of Winnsboro for its proposed reclassification did not meet the statutory requirements of LSA-R.S. 33:342, due to the fact that the Town Clerk attested to and certified the veracity of the copy of the Census Bureau's 1990 report relative to Winnsboro's population, rather than having the report certified by the Federal Census Bureau. You have now provided our office with a certificate from the United States Department of Commerce, Bureau of the Census which reports the 1990 population census of the Town of Winnsboro as 5,755. You have also submitted a Resolution No. 98-0801, which request that the Governor change the classification of Winnsboro, Louisiana from "Town" to "City".
LSA-R.S. 33:342 provides, in pertinent part:
      A. Whenever a census taken by resolution of the board of aldermen of any municipality or a certified report from the federal Census Bureau shows that its population has increased or decreased so as to take the municipality out of its present municipal class, the board of aldermen shall adopt a resolution requesting the governor to change the classification of the municipality. . .
      B. The mayor of the municipality shall transmit the resolution to the governor. The governor shall investigate the facts;. . . If the governor finds that the municipality is wrongly classified, he shall issue a proclamation correctly classifying the municipality, and such proclamation shall be transmitted to the mayor of the municipality.
*         *         *
LSA-R.S. 33:341 provides that "those [municipalities] having five thousand inhabitants or more are cities." Thus, it is the opinion of this office that the Governor may issue a proclamation correctly classifying the Town of Winnsboro as a city.
If we can be of further assistance, please do not hesitate to contact our office.
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                     By: __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI:ARL:glb
Date Received:
Date Released:
ANGIE ROGERS LAPLACE Assistant Attorney General